In my opinion the application for rehearing in this case, and its counterpart, College Court Realty Co. v. J. C. Letcher Lumber Co. (present term) 78 So. 217,1 should be granted, and so for the reason that the undisputed evidence in both of them discloses that no particular materials, of the unseparated whole, was purchased for use in a particular building. In Copeland v. Kehoe, 67 Ala. at page 597, it was said:
"A builder's or mechanic's lien is purely statutory. Its character, operation, and extent must be ascertained by the terms of the statute creating and defining it. Of itself, it is a peculiar, particular, special remedy given by statute, founded and circumscribed by the terms of its creation and the courts are powerless to take it up where the statute may leave it, and extend it to meet facts and circumstances, which they may believe present a case of equal merit, or a necessity of the same kind, as the cases or necessities for which the statute provides."
This doctrine was recently reaffirmed in First Avenue C.  L. Co. v. McWilson, 182 Ala. 282, 62 So. 531. In Cocciola v. Wood-Dickerson Co., 136 Ala. 532, 536, 33 So. 856, treating the mechanic's and materialman's lien law applicable to Jefferson county only, this court very plainly said:
"Prior to this statute, in order to acquire a lien, theparticular goods must have been furnished for the erection of the particular building on which the lien is sought [italics supplied]. Cook v. Rome Brick Co., 98 Ala. 410 [12 So. 918]; *Page 365 
Johnson v. Simmons, 123 Ala. 564 [26 So. 650]. And to secure the benefits of the lien, it was necessary to allege and prove that each piece of material so furnished was actually used upon the particular building so designated [italics supplied]. Leftwich v. Florence, 104 Ala. 585 [18 So. 48]; Lee v. King, 99 Ala. 246 [13 So. 506]; Eufaula v. Addyston,89 Ala. 555 [8 So. 25]; May v. McConnell, 102 Ala. 577
[14 So. 768]."
This explicit statement was justified by the authorities there cited, especially that of Cook v. Rome Brick Co., 98 Ala. 409,416, 12 So. 918, 920, where it was said:
"Charge 3, given for plaintiff, is bad. Conceding, though the propriety of so doing is not altogether clear, that if Smith and Camp, the contractors and the materialman, had in their minds, when the materials were supplied, that they were to be used in the erection of the house against which the lien is asserted, this would be the equivalent of an intention and purpose on their part that the supplies should be so used, yet the purpose must have been more specific than is hypothesized in this instruction. It must have had reference to theparticular building to the erection of which the materials were devoted, and which is now sought to be subjected to the payment of the price thereof, and not merely to a house which the contractors were building in a named city."
The Cook Case, supra, was decided at the term 1892-93. The Cocciola Case, supra, was decided at the term 1902-03. The General Statutes in the court's mind when the Cocciola Case was decided were re-enacted in the subsequent Code of 1907. It has been long and repeatedly held here that:
"In the adoption of the Code the Legislature is presumed to have known the fixed judicial construction pre-existing statutes had received, and the substantial re-enactment of such statutes is a legislative adoption of that construction." 11 Michie Digest Ala. Rep. p. 1114, where a large number of decisions are noted.
36 Cyc. p. 1144, puts the same doctrine in these words:
"* * * When a statute has been construed by the highest court having jurisdiction to pass on it, such construction is as much a part of the statute as if plainly written into it originally." Douglass v. Pike County, 101 U.S. 677, 687,25 L.Ed. 968.
No real reason appears for denying this settled rule's application to the re-enacted statutes here involved. A reading of both the Cook and Cocciola Cases, supra, will readily show, not only the propriety, but the necessity, for the judicial act of construing the statutes re-enacted in the Code of 1907, thus refuting the suggestion that the quoted expressions in the Cook and Cocciola Cases were dicta. Satisfactory and approved definitions of dictum are given in 3 Words and Phrases (O. S.) pp. 2051, 2052; 2 Words and Phrases (N.S.) pp. 31, 32. It has never been supposed, so far as I have been able to ascertain, that an opinion was only authoritative in subsequent cases identical with it in point of fact. While the Cook and Cocciola Cases, supra, do not involve the question of the application of the mechanic's lien statutes to cases identical with this and its companion case, yet both of them involved the construction of the statutes with which the appeals concern this court. In short, it was necessary in the Cook and Cocciola Cases to define the statutes there involved in order to decide the concrete cases.
The case of Wade v. Wyker, 171 Ala. 466, 55 So. 141, was a bill filed to subject the unpaid balance due the contractor, and hence did not decide, or assume to decide, anything pertinent to the question here involved.
1 Ante, p. 361.